127 S. Ct. 2126 (2007)
Deborah L. PATRICK, Warden, petitioner,
v.
Shirley Ree SMITH.
No. 06-523.
Supreme Court of United States.
April 30, 2007.
On petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit. Motion of respondent for leave to proceed in forma pauperis granted. Petition for writ of certiorari granted. Judgment vacated, and case remanded to the United States Court of Appeals for the Ninth Circuit for further consideration in light of Carey v. Musladin, 549 U.S. ___, 127 S. Ct. 649, 166 L. Ed. 2d 482 (2006).